Exhibit 10.1

SHARE EXCHANGE AGREEMENT




This SHARE EXCHANGE AGREEMENT (“Agreement”), dated as of May 6, 2009, is entered
into by and among Atlas Oil and Gas, Inc., a Nevada corporation (“ATLAS”) and
Sagrada Investments, Inc., a Nevada corporation (“SAGRADA”).  The corporate
parties hereto are sometimes hereinafter referred to collectively as the
“Parties” or individually as a “Party.”




RECITALS




WHEREAS, the respective Boards of Directors of the Parties deem it advisable and
in the best interests of their respective stockholders that SAGRADA be acquired
by and become a wholly owned subsidiary of ATLAS and, in furtherance thereof,
the Boards of Directors of the Parties have approved, as applicable, the share
exchange provided for herein.




WHEREAS, for federal income tax purposes, it is intended that the Transaction
(as defined in Section 1.1(a) below) shall qualify as a reorganization within
the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended
(“Code”), but an IRS ruling or opinion of counsel is not being sought and such
tax treatment is not a condition to closing the share exchange herein.




NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements set forth herein, the
Parties hereto agree as follows:




ARTICLE I




THE TRANSACTION




1.1

The Transaction.  




(a)

Subject to the terms and conditions of this Agreement, at the Effective Time (as
defined in Section 1.2 hereof) the following shall take place: (i) ATLAS shall
issue and deliver to the SAGRADA Representative (as defined in Section 2.1
below) a convertible promissory note (“Atlas Note”) substantially in the form of
that certain Convertible Promissory Note attached hereto as Exhibit A in the
amount of One Hundred Thousand Dollars ($100,000) and (ii) the SAGRADA
stockholders shall deliver an aggregate total of Thirty Six Million Three
Hundred Fifty Thousand (36,350,000) shares of common stock of SAGRADA (“Sagrada
Shares”) to ATLAS (the foregoing events are hereinafter referred to as the
“Share Exchange” and/or “Transaction”).  














- 1 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

(b)

Prior to date of this Agreement, ATLAS commenced a process to have a one for one
hundred (1 for 100) reverse stock split (“Reverse Stock Split”).  After ATLAS
has completed such Reverse Stock Split, the Atlas Note shall be convertible into
Thirty Six Million Three Hundred Fifty Thousand (36,350,000) shares of common
stock of ATLAS, par value $.001 per share (“Conversion Shares”); provided,
however, that the foregoing description of the Conversion Shares is subject to
the definitive terms set forth in the Atlas Note.




1.2

Effective Time. The “Effective Time” shall mean the time and date on which the
Share Exchange is completed.




1.3

Survival of SAGRADA.  The separate corporate existence of SAGRADA shall be
maintained at least until the Conversion Shares are issued and delivered to the
Sagrada Representative.




1.4

Exchange Ratio.  If, except as required to meet the terms of this Agreement,
ATLAS should split or combine any of its outstanding stock or securities, or pay
a stock dividend or other stock distribution, other than the Reverse Stock
Split, which would have the effect of increasing the number of Post-Split Atlas
Shares as of the Effective Time or as of the Note Conversion Date (as defined
below in Article V), then the total number of Conversion Shares to be issued in
exchange for the SAGRADA Shares shall be appropriately increased to reflect such
split, combination, dividend, or other distribution.




ARTICLE II

THE SAGRADA REPRESENTATIVE

2.1

SAGRADA Representative. The shareholders of SAGRADA have  designated and
appointed Thomas Cunningham as their agent and attorney in fact
("Representative") with full power and authority through the Closing (as defined
in Section 3.1 below) or termination of this Agreement, whichever occurs first,
to execute, deliver and receive on behalf of such SAGRADA shareholders all
notices, requests, certificates, proceeds and other communications under or
pursuant to this Agreement; to fix and alter the date, time and place of the
Closing; to waive, amend or modify any provisions of this Agreement and to take
such other action on its behalf in connection with the Agreement, the Closing
and the transactions contemplated thereby as Thomas Cunningham deems
appropriate; provided, however, that no such waiver, amendment or modification
may be made if it would: (i) decrease the number of Conversion Shares, (ii)
increase the number of Post-Split Atlas Shares (as defined in Section 5.2
below), (iii) or increase the liability of SAGRADA stockholders as set forth in
this Agreement.















- 2 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

ARTICLE III




CLOSING




3.1

Closing. The closing (“Closing”) of the transactions contemplated by this
Agreement shall take place and be effective as of the day on which all of the
following are completed: (i) the parties execute this Agreement, (ii) all of the
conditions set forth in Article VIII hereof are satisfied or waived (other than
those conditions which are to be satisfied at Closing) and (iii) the Share
Exchange occurs.  




ARTICLE IV




REPRESENTATIONS AND WARRANTIES OF SAGRADA




As used in this Agreement, (i) the term “Material Adverse Effect” means, with
respect to ATLAS or SAGRADA, as the case may be, a material adverse effect on
the business, assets, results of operations, or financial condition of such
party and its subsidiaries taken as a whole or in the ability of such party to
perform its obligations hereunder, and (ii) the word “subsidiary” when used with
respect to any party means any corporation or other organization, whether
incorporated or unincorporated, of which such party or any other subsidiary of
such party is a general partner (excluding partnerships the general partnership
interests of which held by such party or any subsidiary of such party do not
have a majority of the voting interests in such partnership) or of which at
least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the Board of Directors or others
performing similar functions with respect to such corporations or other
organizations is directly or indirectly owned or controlled by such party and/or
by any one or more of the subsidiaries.




SAGRADA represents and warrants as of the Effective Time, except as disclosed to
ATLAS in the SAGRADA Schedule of Exceptions (“SAGRADA Schedule”), attached
hereto as Exhibit B and incorporated herein by this reference, as follows:




4.1

Organization. SAGRADA is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada and has the corporate or
other power to carry on its business as it is now being conducted or presently
proposed to be conducted.  SAGRADA does not have any subsidiaries.




4.2

Capitalization. The authorized capital stock of SAGRADA consists of 50,000,000
authorized common shares. As of the Effective Time, the total number of shares
of SAGRADA which are issued and outstanding shall not exceed Thirty Six Million
Three Hundred Fifty Thousand (36,350,000) shares of the common stock of SAGRADA.
 All of the SAGRADA Shares are validly issued, fully paid, and non-assessable
and free of preemptive rights or similar rights created by statute, the Articles
of Incorporation, or Bylaws of SAGRADA or any agreement by which SAGRADA is a











- 3 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

party or by which it is bound.  Except (a) as set forth above or, (b) as
disclosed in Section 4.2 of the SAGRADA Schedule, there are not as of the date
of this Agreement any shares of capital stock of SAGRADA issued or outstanding
or any options, warrants, subscriptions, calls, rights, convertible securities,
or other agreements or commitments obligating SAGRADA to issue, transfer, or
sell any shares of its capital stock.  As of the date hereof, no bonds,
debentures, notes, or other indebtedness having the right to vote (or
convertible into or exercisable for securities having the right to vote) on any
matters on which shareholders of SAGRADA may vote (“SAGRADA Voting Debt”) were
issued and outstanding except as set forth in the SAGRADA Schedule.




4.3

Authority Relative to this Agreement. SAGRADA has the corporate power to enter
into this Agreement and to carry out its obligations hereunder.  The execution
and delivery of this Agreement by SAGRADA and the consummation by SAGRADA of the
transactions contemplated hereby have been duly authorized by its Board of
Directors, and, except for approval by the requisite votes cast by SAGRADA’s
shareholders at a meeting to approve the Transaction, no other corporate
proceedings on the part of SAGRADA are necessary to approve this Agreement or
the transactions contemplated hereby.




4.4

Consents and Approvals; No Violations.  No filing with, and no permit,
authorization, consent, or approval of, any public body or authority is
necessary for the consummation by SAGRADA of the transactions contemplated by
this Agreement.  Except as set forth in Section 4.4 of the SAGRADA Schedule,
neither the execution and delivery of this Agreement by SAGRADA, nor the
consummation by it of the transactions contemplated hereby, nor compliance by
SAGRADA with any of the provisions hereof, shall (a) result in any breach of the
Articles of Incorporation or Bylaws of SAGRADA, (b) result in a violation or
breach of, or constitute (with or without due notice or lapse of time or both) a
default (or give rise to any right of termination, cancellation, or
acceleration) under, any of the terms, conditions, or provisions of any note,
bond, mortgage, indenture, license, contract, agreement, or other instrument or
obligation to which SAGRADA is a party or by which any of them or any of their
properties or assets may be bound or (c) violate any order, writ, injunction,
decree, statute, rule, or regulation applicable to SAGRADA or its properties or
assets, except in the case of clauses (b) and (c) for violations, breaches, or
defaults that would not have a Material Adverse Effect.




4.5

Financial Statements. SAGRADA is a new entity formed as of March 3, 2009 and has
not transacted any material business.  ATLAS has reviewed the books and records
of SAGRADA and ATLAS has determined that no other financial information of
SAGRADA needs to be reviewed or provided.














- 4 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

4.6

Absence of Certain Changes or Events; Undisclosed Liabilities.




(a)

SAGRADA has not: (i) taken any action that is contrary to or would violate the
standards of conduct set forth in Section 6.1 hereof; (ii) incurred any
liability material to SAGRADA, except in the ordinary course of its business,
consistent with past practices; (iii) suffered a change, or any event involving
a prospective change, in the business, assets, financial condition, or results
of operations of SAGRADA which has had, or is reasonably likely to have,
individually or in the aggregate, a Material Adverse Effect, (other than as a
result of changes or proposed changes in federal or state regulations of general
applicability or interpretations thereof, changes in generally accepted
accounting principles, and changes that could, under the circumstances,
reasonably have been anticipated in light of disclosures made in writing by
SAGRADA to ATLAS pursuant hereto); or (iv) subsequent to the date hereof, except
as permitted by Section 6.1 hereof, conducted its business and operations other
than in the ordinary course of business and consistent with past practices.




(b)

SAGRADA does not have any liabilities (and there is no basis for any present or
future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against any of them giving rising to any liability) except for
liabilities which have risen in the ordinary course of business (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, tort, infringement, or violation of law).




4.7

Litigation. As of the Effective Time, (i) there is no action, suit, judicial or
administrative proceeding, arbitration or investigation pending or, to the best
knowledge of SAGRADA, threatened against or involving SAGRADA or any of its
properties or rights, before any court, arbitrator, or administrative or
governmental body; (ii) there is no judgment, decree, injunction, rule, or order
of any court, governmental department, commission, agency, instrumentality, or
arbitrator outstanding against SAGRADA; and (iii) SAGRADA  is not in violation
of any term of any judgments, decrees, injunctions, or orders outstanding
against SAGRADA.  SAGRADA has furnished to ATLAS in writing, a copy of which is
set forth in Section 4.7 of the SAGRADA Schedule, a description of all
litigation, actions, suits, proceedings, arbitrations, investigations known to
SAGRADA, judgments, decrees, injunctions or orders pending; or to SAGRADA’s best
knowledge, threatened against or involving SAGRADA or any of its properties or
rights as of the Effective Time.




4.8

Contracts.




(a)

Each of the material contracts, instruments, mortgages, notes, security
agreements, leases, agreements, or understandings, whether written or oral, to
which SAGRADA is a party that relates to or affects the assets or operations of
SAGRADA or to which SAGRADA or any of its assets or operations may be bound or
subject is a valid and binding obligation of SAGRADA and in full force and
effect, except for where the











- 5 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

failure to be in full force and effect would not, individually or in the
aggregate, have a Material Adverse Effect.  For purposes of this Agreement a
material contract shall be any contract or agreement, which involves
consideration in excess of $25,000. Except to the extent that the consummation
of the transactions contemplated by this Agreement may require the consent of
third parties, as disclosed in the SAGRADA Schedule, there are no existing
defaults by SAGRADA or any of its subsidiaries thereunder or, to the knowledge
of SAGRADA, by any other party thereto, which defaults, individually or in the
aggregate, would have a Material Adverse Effect; and no event of default has
occurred, and no event, condition, or occurrence exists, that (whether with or
without notice, lapse of time, or the happening or occurrence of any other
event) would constitute a default by SAGRADA which default would, individually
or in the aggregate, have a Material Adverse Effect.




(b)

Except for this Agreement and those set forth on Section 4.8(b) of the SAGRADA
Schedule, neither SAGRADA nor any of its subsidiaries is a party to any oral or
written (i) consulting agreement not terminable on 60 days’ or less notice
requiring the payment of more than $25,000 per annum, in the case of any such
agreement with an individual; (ii) joint venture agreement; (iii)
non-competition or similar agreements that restricts SAGRADA or its subsidiaries
from engaging in a line of business; (iv) agreement with any executive officer
or other employee of SAGRADA or any subsidiary the benefits of which are
contingent, or the terms of which are materially altered, upon the occurrence of
a transaction involving SAGRADA of the nature contemplated by this Agreement and
which provides for the payment of in excess of $10,000; (v) agreement with
respect to any executive officer of SAGRADA or any subsidiary providing any term
of employment or compensation guaranty in excess of $15,000 per annum; or (vi)
agreement or plan, including any stock option plan, stock appreciation rights
plan, restricted stock plan, or stock purchase plan, any of the benefits of
which shall be increased, or the vesting of the benefits of which shall be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which shall be calculated on
the basis of any of the transactions contemplated by this Agreement.




(c)

Except as set forth in Section 4.8(c) of the SAGRADA Schedule and legal fee
agreements, all employment, consulting, stock option or other similar agreements
of SAGRADA will be terminated at the Effective Time and no obligations or
liabilities of SAGRADA will exist thereunder or as the result of such
termination or otherwise.




4.9

Employee Benefit Plans.




(a)

Disclosed in Section 4.9 of the SAGRADA Schedule is a true and complete list of
each written employee benefit plan, or similar such plans (including, without
limitation, any “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), policy
or











- 6 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

agreement that is maintained (all of the foregoing, the “Benefit Plans”), or is
or was contributed to by SAGRADA or any trade or business of SAGRADA whether or
not incorporated (an “ERISA Affiliate”), which together with SAGRADA  would be
deemed a “single employer” within the meaning of Section 4001 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  A copy of each
Benefit Plan as currently in effect and, if applicable, the most recent Annual
Report (Form 5500 Series), Actuarial Report or Valuation, Summary Plan
Description, Trust Agreement, and a Determination Letter issued by the IRS for
each Benefit Plan have heretofore been delivered to ATLAS.  No Benefit Plan was
or is subject to Title IV of ERISA or Section 412 of the Code (including any
“multiemployer plan,” as defined in Section 3(37) of ERISA).




(b)

Each of the Benefit Plans that are described in Section 4.9 or which are subject
to ERISA is in substantial compliance the laws of the Nevada and/or with ERISA;
each of the Benefit Plans intended to be “qualified” within the meaning of
Section 401 (a) of the Internal Revenue Code of 1986, as amended (“Code”) is so
qualified; and no event has occurred, and to SAGRADA ’s knowledge, there exists
no condition or set of circumstances, in connection with which SAGRADA or any
ERISA Affiliate is or could be subject to liability (except liability for
benefit claims and funding obligations payable in the ordinary course) under
ERISA, the Code, or any other applicable law with respect to any Benefit Plan.




4.10

Taxes. For the purposes of this section, the term “tax” shall include all taxes,
charges, withholdings, fees, levies, penalties, additions, interest, or other
assessments imposed by any United States federal, state, or local authority or
any other taxing authority on SAGRADA or any of its Tax Affiliates (as
hereinafter defined) as to their respective income, profit, franchise, gross
receipts, payroll, sales, employment, worker’s compensation, use, property,
withholding, excise, occupancy, environmental, and other taxes, duties, or
assessments of any nature, whatsoever.  Except as set forth in Section 4.10 of
the SAGRADA Schedule, SAGRADA has filed or caused to be filed timely all
material federal, state, local, and foreign tax returns required to be filed by
each of its and any member of its consolidated, combined, unitary, or similar
group (each such member a “Tax Affiliate”).  Such returns, reports, and other
information are accurate and complete in all material respects.  SAGRADA has
paid or caused to be paid or has made adequate provision or set up an adequate
accrual or reserve for the payment of, all taxes shown to be due in respect of
the periods for which returns are due, and has established (or shall establish
at least quarterly) an adequate accrual or reserve for the payment of all taxes
payable in respect of the period subsequent to the last of said periods required
to be so accrued or reserved.  Neither SAGRADA nor any of its Tax Affiliates has
any material liability for taxes in excess of the amount so paid or accruals or
reserves so established.  Except as set forth in Section 4.10 of the SAGRADA
Schedule, neither SAGRADA nor any of its Tax Affiliates is delinquent in the
payment of any tax in excess of the amount reserved or provided therefore, and
no deficiencies for any tax, assessment, or governmental charge in excess of the
amount reserved or provided therefore have been











- 7 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

threatened, claimed, proposed, or assessed.  No waiver or extension of time to
assess any taxes has been given or requested.




4.11

Compliance With Applicable Law. SAGRADA holds all material licenses, franchises,
permits, variances, exemptions, orders, approvals, and authorizations necessary
for the lawful conduct of its business under and pursuant to, and the business
of each of SAGRADA is not being conducted in violation of, any provision of any
material federal, state, local, or foreign statute, law, ordinance, rule,
regulation, judgment, decree, order, concession, grant, franchise, permit or
license, or other governmental authorization or approval applicable to SAGRADA.




4.12

Disclosure of the Representations and Warranties. The representations and
warranties in this Article 4 do not knowingly contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements and information contained in this Article 4 in light of the
circumstances when made not misleading.




4.13

SAGRADA Shareholders. Shareholders of SAGRADA are either accredited investors as
such term is defined in the Securities Act of 1933 as amended or are investors
who have acquired their shares pursuant to Regulation S.  SAGRADA acknowledges
that each certificate representing an ATLAS Share shall contain the following
legend:




“This security has not been registered under the Securities Act of 1933, as
amended, or any state securities laws.  Securities may not be transferred,
signed, sold or offered for sale except pursuant to an effective registration
under said Act in any applicable state securities law or an opinion of counsel,
in form and substance acceptable to ATLAS, that registration is not required
because of any applicable exemption from such registration requirements.”




ARTICLE V




REPRESENTATIONS AND WARRANTIES OF ATLAS




ATLAS represents and warrants as of the Effective Time, and as of the date on
which the Conversion Shares are issued pursuant to the Atlas Note (“Note
Conversion Date”), with respect to ATLAS and its subsidiaries, which as of the
Effective Time shall include ATLAS’ predecessor Intellihome, Inc., a Texas
corporation, except as disclosed to SAGRADA in the ATLAS Schedule of Exceptions
(“ATLAS Schedule”), attached hereto as Exhibit C and incorporated herein by this
reference, as follows:




5.1

Organization.  ATLAS is a corporation duly organized, validly existing, and in
good standing under the laws of the State of Nevada and has the corporate power











- 8 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

to carry on its business as it is now being conducted or presently proposed to
be conducted.  ATLAS is duly qualified as a foreign corporation, and is in good
standing (to the extent the concept of good standing exists), in each
jurisdiction where the character of its properties owned or held under lease or
the nature of its activities makes such qualification necessary, except where
the failure to be so qualified shall not have a Material Adverse Effect.




5.2

Capitalization.




(a)

As of the Effective Time, the authorized capital stock of ATLAS consists of
100,000,000 shares of .001 par value common stock and 20,000,000 shares of .001
par value preferred stock.  As of the Effective Time, 32,000,000 shares of
common stock are issued and outstanding and 2,818,000 shares of preferred stock
are issued and outstanding.




(b)

“Post-Split Atlas Shares” shall mean all the capital stock of ATLAS, including
common stock and preferred stock, that: (i) will be issued and outstanding
 after the Reverse Stock Split is completed and (ii) is issuable or may be
issued pursuant to any and all options, warrants, subscriptions, calls, rights,
convertible securities, bonds, debentures, notes, other indebtedness, or other
agreements or commitments obligating ATLAS to issue, transfer, or sell any
shares of its capital stock.  The aggregate amount of Post-Split Atlas Shares,
on a fully diluted post-conversion basis, shall consist only of the following as
of the Note Conversion Date: (i) no more than Eight Million Eight Hundred Forty
One Thousand One Hundred Seventy-Six (8,841,176) shares of common stock and (ii)
zero shares of preferred stock of any class. The following are included in the
calculation of the aggregate number of Post-Split Atlas Shares: the Indemnity
Shares (as that term is defined in Section 3(b) of the Indemnity Agreement, a
form of which is attached as Exhibit D to this Agreement) and the Set Aside
Shares (as that term is defined in Section 4(b) of the Indemnity Agreement, a
form of which is attached as Exhibit D to this Agreement).  The following are
not included in the calculation of the aggregate number of Post-Split Atlas
Shares: the Claw Back Shares (as that term is defined in Section 2(a) of the
Escrow Letter Agreement, a form of which is attached as Exhibit E to this
Agreement) and the Conversion Shares.  




(c)

All of the issued and outstanding shares of the capital stock of ATLAS,
including the Conversion Shares, are or will be validly issued, fully paid, and
non-assessable and free of preemptive rights or similar rights created by
statute, the Articles of Incorporation or Bylaws of ATLAS or any agreement by
which ATLAS or any of its subsidiaries is a party or by which it is bound.




(d)

Except (i) as set forth above in this Section 5.2 or (ii) as disclosed in
Section 5.2 of the ATLAS Schedule or (iii) in connection with the Conversion
Shares, there are not and will not as of the Effective Time or the Note
Conversion Date, be any shares of capital stock of ATLAS issued or outstanding
or any options, warrants,











- 9 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

subscriptions, calls, rights, convertible securities, bonds, debentures, notes,
other indebtedness, or other agreements or commitments obligating ATLAS to
issue, transfer, or sell any shares of its capital stock.  As of the Effective
Time and the Note Conversion Date, no bonds, debentures, notes, or other
indebtedness having the right to vote (or convertible into or exercisable for
securities having the right to vote) on any matters on which shareholders of
ATLAS may vote (“ATLAS Voting Debt”) will be issued and outstanding, or will be
issuable, except as set forth in the Section 5.2 of the ATLAS Schedule.




5.2A

Authority Relative to this Agreement.  ATLAS has the corporate power to enter
into this Agreement and to carry out its obligations hereunder.  The execution
and delivery of this Agreement by ATLAS and the consummation by ATLAS of the
transactions contemplated hereby have been duly authorized by its Board of
Directors, no other corporate proceedings on the part of ATLAS are necessary to
approve this Agreement or the transactions contemplated hereby.




5.3

Consents, Approvals and Delinquent Filings; No Violations.  




(a)

Except for filings arising from this Agreement related to FINRA, the Securities
Act of 1933 and the Securities Exchange Act of 1934 (“34 Act”), state law
relating to takeovers, if applicable, state securities or blue sky laws, and, as
applicable, filing with the Secretary of State for the State of Nevada, no
filing with, and no permit, authorization, consent, or approval of, any public
body or authority is necessary for the consummation by ATLAS of the transactions
contemplated by this Agreement. Neither the execution and delivery of this
Agreement by ATLAS, nor the consummation by it of the transactions contemplated
hereby, nor compliance by ATLAS with any of the provisions hereof, shall (a)
result in any breach of the Articles of Incorporation or Bylaws of ATLAS, (b)
result in a violation or breach of, or constitute (with or without due notice or
lapse of time or both) a default (or give rise to any right of termination,
cancellation, or acceleration) under, any of the terms, conditions, or
provisions of any note, bond, mortgage, indenture, license, contract, agreement,
or other instrument or obligation to which ATLAS or any of its subsidiaries is a
party or by which any of them or any of their properties or assets may be bound
or (c) violate any order, writ, injunction, decree, statute, rule, or regulation
applicable to ATLAS, any of its subsidiaries or any of their properties or
assets, except in the case of clauses (b) and (c) for violations, breaches, or
defaults that would not have a Material Adverse Effect.




(b)

As of the date hereof ATLAS is a reporting company and trades on the OTC-BB
system under the symbol “ATOG” as of this date.  ATLAS will comply with such
requirements as are mandated to remain quoted on the OTC-BB system through the
Effective Time in the same manner as it is now traded.














- 10 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

5.4

Financial Statements.  




(a)

Financial Reports and SEC Documents.  




(i)

The following shall be true upon filing of the Post Closing SEC Documents (as
defined below in Section 7.8):




ATLAS has filed all periodic reports and current reports required to be filed
under the Securities Exchange Act of 1934, as amended (“Exchange Act”) for the
period from January 1, 2008 until the Effective Time.  ATLAS’ Annual Report on
Form 10-K for the fiscal year ended December 31, 2008, and all other reports
filed or to be filed under the Exchange Act, in the form filed together with any
amendments required to be made with respect thereto, that were required to be
filed with the Securities and Exchange Commission under the Exchange Act (“SEC
Documents”) as of the date filed, (a) complied in all material respects with the
applicable requirements under the Exchange Act, and (b) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading; and each of the
balance sheets or statements of condition contained in or incorporated by
reference into any such SEC Document (including the related notes and schedules
thereto) fairly presents the consolidated financial position of ATLAS as of its
date, and each of the statements of income or results of operations and changes
in shareholders’ equity and cash flows or equivalent statements in such SEC
Documents (including any related notes and schedules thereto) fairly present the
consolidated results of operations, changes in shareholders’ equity and cash
flows, as the case may be, of ATLAS for the periods to which they relate, in
each case in accordance with generally accepted accounting principles
consistently applied during the periods involved, except in each case as may be
noted therein, subject to normal year-end audit adjustments and the absence or
limitation of footnotes in the case of unaudited statements.




(b)

[Intentionally omitted.]




(c)

Except as set forth in Section 5.4(c) of the ATLAS Schedule, there shall be no
debt, debt instruments and other obligations of ATLAS outstanding upon approval
of the FINRA application referenced in Section 7.8(b) below.




(d)

Except as set forth in Section 5.4(d) of the ATLAS Schedule, all debt, debt
instruments and obligations of ATLAS existing as of the Effective Time shall be
subject to payment and indemnification pursuant to the Indemnity Agreement
attached hereto as Exhibit D.




5.5

Absence of Certain Changes or Events; Undisclosed Liabilities. Except as set
forth in Section 5.5 of the ATLAS Schedule, neither ATLAS nor any of its
subsidiaries has: (i) taken any action that is contrary to or would violate the
standards of











- 11 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

conduct set forth in Section 6.2 hereof; (ii) incurred any liability material to
ATLAS and its subsidiaries on a consolidated basis, except in the ordinary
course of its business, consistent with past practices; (iii) suffered a change,
or any event involving a prospective change, in the business, assets, financial
condition, or results of operations of ATLAS or any of its subsidiaries which
has had, or is reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect, (other than as a result of changes or proposed changes
in federal or state regulations of general applicability or interpretations
thereof, changes in generally accepted accounting principles, and changes that
could, under the circumstances, reasonably have been anticipated in light of
disclosures made in writing by ATLAS to SAGRADA pursuant hereto); or (iv)
subsequent to the date hereof, except as permitted by Section 6.1 hereof,
conducted its business and operations other than in the ordinary course of
business and consistent with past practices.




Neither ATLAS nor any of its subsidiaries has any liability (and there is no
basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rising to any liability) except for (i) liabilities set forth on the face of the
December 31, 2008 balance sheet and (ii) liabilities which have risen after the
December 31, 2008 balance sheet in the ordinary course of business (none of
which results from, arises out of, relates to, is in the nature of, or was
caused by any breach of contract, tort, infringement, or violation of law).




5.6

Litigation. (i) There is no action, suit, judicial, or administrative
proceeding, arbitration or investigation pending or, to the best knowledge of
ATLAS, threatened against or involving ATLAS or any of its subsidiaries, or any
of their properties or rights, before any court, arbitrator, or administrative
or governmental body; (ii) there is no judgment, decree, injunction, rule, or
order of any court, governmental department, commission, agency,
instrumentality, or arbitrator outstanding against ATLAS or any of its
subsidiaries; and (iii) ATLAS and its subsidiaries are not in violation of any
term of any judgments, decrees, injunctions, or orders outstanding against them.
 ATLAS has furnished to SAGRADA in writing, a copy of which is set forth in
Section 5.6 of the ATLAS Schedule, a description of all litigation, actions,
suits, proceedings, arbitrations, investigations known to ATLAS, judgments,
decrees, injunctions or orders pending; or to ATLAS’ best knowledge, threatened
against or involving ATLAS or any of its subsidiaries, or any of their
properties or rights as of the Effective Time.




5.7

Taxes. For the purposes of this section, the term “tax” shall include all taxes,
charges, withholdings, fees, levies, penalties, additions, interest, or other
assessments imposed by any United States federal, state, or local authority or
any other taxing authority on ATLAS or any of its Tax Affiliates (as hereinafter
defined) as to their respective income, profit, franchise, gross receipts,
payroll, sales, employment, worker’s compensation, use, property, withholding,
excise, occupancy, environmental, and other taxes, duties, or assessments of any
nature, whatsoever.  Except as set forth in Section 5.7











- 12 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

of the ATLAS Schedule, ATLAS has filed or caused to be filed timely all material
federal, state, local, and foreign tax returns required to be filed by ATLAS and
each of its and any member of its consolidated, combined, unitary, or similar
group (each such member a “Tax Affiliate”).  Such returns, reports, and other
information are accurate and complete in all material respects.  ATLAS has paid
or caused to be paid or has made adequate provision or set up an adequate
accrual or reserve for the payment of, all taxes shown to be due in respect of
the periods for which returns are due, and has established (or shall establish
at least quarterly) an adequate accrual or reserve for the payment of all taxes
payable in respect of the period subsequent to the last of said periods required
to be so accrued or reserved.  Neither ATLAS nor any of its Tax Affiliates has
any material liability for taxes in excess of the amount so paid or accruals or
reserves so established.  Except as set forth in Section 5.7 of the ATLAS
Schedule, neither ATLAS nor any of its Tax Affiliates is delinquent in the
payment of any tax in excess of the amount reserved or provided therefore, and
no deficiencies for any tax, assessment, or governmental charge in excess of the
amount reserved or provided therefore have been threatened, claimed, proposed,
or assessed.  No waiver or extension of time to assess any taxes has been given
or requested.  To the best of current management’s knowledge, the Internal
Revenue Service, or comparable state have never audited ATLAS’ United States
federal and/or state income tax returns.




5.8

Compliance With Applicable Law. ATLAS and each of its subsidiaries hold all
licenses, franchises, permits, variances, exemptions, orders, approvals, and
authorizations necessary for the lawful conduct of their business under and
pursuant to all provisions of, and the business of each of ATLAS and its
subsidiaries is not being conducted in violation of any provision of, federal,
state, local, or foreign statutes, laws, ordinances, rules, regulations,
judgments, decrees, orders, concessions, grants, franchises, permits and/or
licenses, or other governmental authorization or approval, applicable to ATLAS
or any of its subsidiaries.




5.9

Absence of Certain Changes or Events. Except as disclosed in the ATLAS financial
statements, neither ATLAS nor any of its subsidiaries has: (a) incurred any
liability material to ATLAS and its subsidiaries on a consolidated basis, except
in the ordinary course of its business, consistent with past practices; (b)
suffered a change, or any event involving a prospective change, in the business,
assets, financial condition, or results of operations of ATLAS or any of its
subsidiaries which has had, or is reasonably likely to have, individually or in
the aggregate, a Material Adverse Effect, (other than as a result of changes or
proposed changes in federal or state regulations of general applicability or
interpretations thereof, changes in generally accepted accounting principles,
and changes that could, under the circumstances, reasonably have been
anticipated in light of disclosures made in writing by ATLAS to SAGRADA
 pursuant hereto).




5.10   Absence of Liabilities as of the Effective Time.  Notwithstanding
anything to the contrary set forth herein or in any Schedule, financial
statement or other document











- 13 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

delivered or referred to herein, as of the Effective Time ATLAS and its
subsidiaries will not have any debt, liability or obligation of any nature,
whether accrued, absolute, contingent or otherwise, and whether due or to become
due, in excess of the aggregate amount of $500 unless the Parties agree
otherwise.




5.11

Contracts.




(a)

Each of the material contracts, instruments, mortgages, notes, security
agreements, leases, agreements, or understandings, whether written or oral, to
which ATLAS is a party that relates to or affects the assets or operations of
ATLAS or to which ATLAS or any of its assets or operations may be bound or
subject is a valid and binding obligation of ATLAS and in full force and effect,
except for where the failure to be in full force and effect would not,
individually or in the aggregate, have a Material Adverse Effect.  For purposes
of this Agreement a material contract shall be any contract or agreement, which
involves consideration in excess of $25,000. Except to the extent that the
consummation of the transactions contemplated by this Agreement may require the
consent of third parties, as disclosed in the Section 5.11(a) of the ATLAS
Schedule, there are no existing defaults by ATLAS or any of its subsidiaries
thereunder or, to the knowledge of ATLAS, by any other party thereto, which
defaults, individually or in the aggregate, would have a Material Adverse
Effect; and no event of default has occurred, and no event, condition, or
occurrence exists, that (whether with or without notice, lapse of time, or the
happening or occurrence of any other event) would constitute a default by ATLAS
which default would, individually or in the aggregate, have a Material Adverse
Effect.




(b)

Except for this Agreement and those set forth on Section 5.11(b) of the ATLAS
Schedule, neither ATLAS nor any of its subsidiaries is a party to any oral or
written (i) consulting agreement not terminable on 60 days’ or less notice
requiring the payment of more than $25,000 per annum, in the case of any such
agreement with an individual; (ii) joint venture agreement; (iii)
non-competition or similar agreements that restricts ATLAS or its subsidiaries
from engaging in a line of business; (iv) agreement with any executive officer
or other employee of ATLAS or any subsidiary the benefits of which are
contingent, or the terms of which are materially altered, upon the occurrence of
a transaction involving ATLAS of the nature contemplated by this Agreement and
which provides for the payment of in excess of $10,000; (v) agreement with
respect to any executive officer of ATLAS or any subsidiary providing any term
of employment or compensation guaranty in excess of $15,000 per annum; or (vi)
agreement or plan, including any stock option plan, stock appreciation rights
plan, restricted stock plan, or stock purchase plan, any of the benefits of
which shall be increased, or the vesting of the benefits of which shall be
accelerated, by the occurrence of any of the transactions contemplated by this
Agreement or the value of any of the benefits of which shall be calculated on
the basis of any of the transactions contemplated by this Agreement.














- 14 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

(c)

Except as set forth in Section 5.11(c) of the ATLAS Schedule, all employment,
consulting, stock option or other similar agreements of ATLAS will be terminated
at the Effective Time and no obligations or liabilities of ATLAS will exist
thereunder or as the result of such termination or otherwise.




5.12

Employee Benefit Plans.




(a)

Disclosed in Section 5.12(a) of the ATLAS Schedule is a true and complete list
of each written employee benefit plan, or similar such plans (including, without
limitation, any “employee benefit plan” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)), policy
or agreement that is maintained (all of the foregoing, the “Benefit Plans”), or
is or was contributed to by ATLAS or any trade or business of ATLAS whether or
not incorporated (an “ERISA Affiliate”), which together with ATLAS  would be
deemed a “single employer” within the meaning of Section 4001 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”).  A copy of each
Benefit Plan as currently in effect and, if applicable, the most recent Annual
Report (Form 5500 Series), Actuarial Report or Valuation, Summary Plan
Description, Trust Agreement, and a Determination Letter issued by the IRS for
each Benefit Plan have heretofore been delivered to ATLAS.  No Benefit Plan was
or is subject to Title IV of ERISA or Section 412 of the Code (including any
“multiemployer plan,” as defined in Section 3(37) of ERISA).




(b)

Each of the Benefit Plans that are described in Section 5.12(a) or which are
subject to ERISA is in substantial compliance the laws of the Nevada and/or with
ERISA; each of the Benefit Plans intended to be “qualified” within the meaning
of Section 401 (a) of the Internal Revenue Code of 1986, as amended (“Code”) is
so qualified; and no event has occurred, and to ATLAS ’s knowledge, there exists
no condition or set of circumstances, in connection with which ATLAS or any
ERISA Affiliate is or could be subject to liability (except liability for
benefit claims and funding obligations payable in the ordinary course) under
ERISA, the Code, or any other applicable law with respect to any Benefit Plan.







ARTICLE VI




CONDUCT OF BUSINESS PENDING THE SHARE EXCHANGE




6.1

Conduct of SAGRADA’s Business Pending the Share Exchange. SAGRADA agrees that,
during the period from the date of this Agreement and continuing until the
Effective Time:




(a)

except as set forth in the SAGRADA Schedule, the business of SAGRADA shall be
conducted only in the ordinary and usual course of business and consistent with
past practices;











- 15 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------




(b)

SAGRADA shall not (i) sell or pledge or agree to sell or pledge any stock owned
by it; (ii) amend its Articles of Incorporation or Bylaws; or (iii) split,
combine, or reclassify any shares of its outstanding capital stock or declare,
set aside, or pay any dividend or other distribution payable in cash, stock, or
property in respect of its capital stock, or directly or indirectly redeem,
purchase, or otherwise acquire any shares of its capital stock or other
securities;




(c)

SAGRADA shall not (i) authorize for issuance, issue, sell, pledge, dispose of,
encumber, deliver, or agree or commit to issue, sell, pledge, or deliver any
additional shares of, or rights of any kind to acquire any shares of, its
capital stock of any class or exchangeable into shares of stock of any class or
any SAGRADA Voting Debt (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase, or otherwise), except
that SAGRADA may issue SAGRADA shares and shares required to be issued upon
exercise of existing stock options, warrants, or similar plans, or under other
contractual commitments previously made, which options, warrants, plans, or
commitments have been disclosed in writing to ATLAS in the SAGRADA Schedule;
(ii) acquire, dispose of, transfer, lease, license, mortgage, pledge, or
encumber any fixed or other substantial assets other than in the ordinary course
of business and consistent with past practices; (iii) incur, assume, or prepay
any material indebtedness, liability, or obligation or any other material
liabilities or issue any debt securities other than in the ordinary course of
business and consistent with past practices; (iv) assume, guarantee, endorse, or
otherwise become liable or responsible (whether directly, contingently, or
otherwise) for the obligations any other person (other than a subsidiary) in a
material amount other than in the ordinary course of business and consistent
with past practices; (v) make any material loans, advances, or capital
contributions to, or investments in, any other person, other than to
subsidiaries, other than in the ordinary course of business and consistent with
past practices; (vi) fail to maintain adequate insurance consistent with past
practices for their businesses and properties; or (vii) enter into any contract,
agreement, commitment, or arrangement with respect to any of the foregoing;




(d)

SAGRADA shall (i) preserve intact the business organization of SAGRADA, (ii)
keep available the services of its present officers and key employees and (iii)
preserve the goodwill of those having business relationships with it and their
respective subsidiaries; provided, however, that no breach of this covenant
shall be deemed to have occurred if a failure to comply with this Section 6.1(d)
occurs as a result of any matter arising out of the transactions contemplated by
this Agreement;




(e)

SAGRADA shall not knowingly take or allow to be taken or fail to take any action
which act or omission would jeopardize qualification of the Transaction as a
“reorganization” within the meaning of Section 368(a) of the Code; and














- 16 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

(f)

SAGRADA shall use all reasonable efforts to prevent any representation or
warranty of SAGRADA herein from becoming untrue or incorrect in any material
respect.




6.2

Conduct of ATLAS’s Business Pending the Share Exchange. ATLAS agrees that,
during the period from the date of this Agreement and continuing until the  Note
Conversion Date:




(a)

except as set forth in Section 6.2(a) of the ATLAS Schedule, the businesses of
ATLAS shall be conducted only in the ordinary and usual course of business and
consistent with past practices except as may be required to restructure for
purposes of this share exchange.;




(b)

ATLAS shall not (i) sell or pledge or agree to sell or pledge any stock owned by
it in any of its subsidiaries; (ii) amend its Articles of Incorporation or
Bylaws; or (iii) split, combine, or reclassify any shares of its outstanding
capital stock or declare, set aside, or pay any dividend or other distribution
payable in cash, stock, or property in respect of its capital stock, or directly
or indirectly redeem, purchase, or otherwise acquire any shares of its capital
stock or other securities or shares of the capital stock or other securities of
any of its subsidiaries, except as required to  complete the Reverse Stock
Split;




(c)

ATLAS shall not (i) authorize for issuance, issue, sell, pledge, dispose of,
encumber, deliver, or agree or commit to issue, sell, pledge, or deliver any
additional shares of, or rights of any kind to acquire any shares of, its
capital stock of any class or exchangeable into shares of stock of any class or
any ATLAS Voting Debt (whether through the issuance or granting of options,
warrants, commitments, subscriptions, rights to purchase, or otherwise), except
that ATLAS may issue shares required to be issued upon exercise of existing
stock options, warrants, or similar plans, or under other contractual
commitments previously made, which options, warrants, plans, or commitments have
been disclosed in writing to SAGRADA in Section 6.2(c) of the ATLAS Schedule;
(ii) acquire, dispose of, transfer, lease, license, mortgage, pledge, or
encumber any fixed or other substantial assets other than in the ordinary course
of business and consistent with past practices; (iii) incur, assume, or prepay
any material indebtedness, liability, or obligation or any other material
liabilities or issue any debt securities other than in the ordinary course of
business and consistent with past practices; (iv) assume, guarantee, endorse, or
otherwise become liable or responsible (whether directly, contingently, or
otherwise) for the obligations any other person (other than a subsidiary) in a
material amount other than in the ordinary course of business and consistent
with past practices; (v) make any material loans, advances, or capital
contributions to, or investments in, any other person, other than to
subsidiaries, other than in the ordinary course of business and consistent with
past practices; (vi) fail to maintain adequate insurance consistent with past
practices for their businesses and properties; or











- 17 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

(vii) enter into any contract, agreement, commitment, or arrangement with
respect to any of the foregoing;




(d)

ATLAS shall: (i) preserve intact the business organization of ATLAS, (ii) keep
available the services of its present officers and key employees and (iii)
preserve the goodwill of those having business relationships with it and their
respective subsidiaries; provided, however, that no breach of this covenant
shall be deemed to have occurred if a failure to comply with this Section 6.2(d)
occurs as a result of any matter arising out of the transactions contemplated by
this Agreement;




(e)

ATLAS shall not knowingly take or allow to be taken or fail to take any action
which act or omission would jeopardize qualification of the Transaction as a
“reorganization” within the meaning of Section 368(a) of the Code; and




(f)

ATLAS shall use all reasonable efforts to prevent any representation or warranty
of ATLAS herein from becoming untrue or incorrect in any material respect.




6.3

Current Information.  From the date of this Agreement to the Effective Time,
SAGRADA shall cause one or more of its designated representatives to confer on a
regular and frequent basis with representatives of ATLAS, and ATLAS shall cause
one or more of its designated representatives to confer on a regular and
frequent basis with representatives of SAGRADA, and the representatives shall
report the general status of their ongoing operations to ATLAS and SAGRADA, and
the representatives shall deliver to ATLAS or SAGRADA monthly un-audited
consolidated balance sheets and related consolidated statements of income for
each of ATLAS and SAGRADA for the period since the last such report.  




6.4

Legal Conditions to Share Exchange. Each of ATLAS and SAGRADA shall, and shall
cause their subsidiaries (if applicable) to, use all reasonable efforts (a) to
take, or cause to be taken, all actions necessary to comply promptly with all
legal requirements which may be imposed on such party or its subsidiaries with
respect to the Transaction and to consummate the transactions contemplated by
this Agreement, subject to the appropriate vote or consent of shareholders, and
(b) to obtain (and to cooperate with the other party to obtain) any consent,
authorization, order or approval of, or any exemption by, any governmental
entity and/or any other public or private third party which is required to be
obtained or made by such party or any of its subsidiaries in connection with the
Transaction and the transactions contemplated by this Agreement.  Each of ATLAS
and SAGRADA shall promptly cooperate with and furnish information to the other
in connection with any requirement imposed upon, any of them or any of their
subsidiaries in connection with the foregoing.




6.5

Advice of Changes; Government Filings.  Each party shall confer on a regular and
frequent basis with the other, report on operational matters and promptly advise
the other orally and in writing of any change or event having, or which, insofar
as











- 18 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

can reasonably be foreseen, could have, a Material Adverse Effect on such party
or which would cause or constitute a material breach of any of the
representations, warranties, or covenants of such party contained herein.  ATLAS
shall file all reports required by regulation to be filed by it with any
regulatory body between the date of this Agreement and the Effective Time and
shall deliver to the other party copies of all such reports promptly after the
same are filed.  




ARTICLE VII




ADDITIONAL AGREEMENTS




7.1

Access and Information.




(a)

SAGRADA and ATLAS shall afford to the other party and its financial advisors,
legal counsel, accountants, consultants, and other representatives access during
normal business hours throughout the period from the date hereof to thirty days
subsequent to the date hereof to all of its books, records, properties,
facilities, personnel commitments, and records (including but not limited to tax
returns) and, during such period, each shall furnish promptly all information
concerning its business, properties, and personnel as such other party may
reasonably request in order for such other party to fully investigate the
business and affairs of SAGRADA or ATLAS, as applicable prior to the Effective
Time (“Inspection”).




(b)

All information furnished by a party pursuant hereto shall be treated as the
sole property of the furnishing party until consummation of the Transaction
contemplated hereby.  




7.2

Public Announcements.  So long as this Agreement is in effect, each Party agrees
that it shall obtain the approval of the other party prior to issuing any press
release and shall use its best efforts to consult with the others before
otherwise making any public statement or responding to any press inquiry with
respect to this Agreement or the transactions contemplated hereby, except as may
be required by law or any governmental agency if required by such agency or the
rules of the NASDAQ Stock Market.  




7.3

Expenses.  Subject to Section 9.2 and Section 5.10 hereof, whether or not the
Transaction is consummated, all costs and expenses incurred in connection with
this Agreement and the transactions contemplated hereby and thereby shall be
paid by the party incurring such expenses, except that ATLAS shall be
responsible for any and all expenses incurred regarding the re-domiciling as
contemplated herein.   




7.4

Additional Agreements.




(a)

Subject to the terms and conditions herein provided, each of the Parties hereto
agrees to use all reasonable efforts to take, or cause to be taken, all action
and to











- 19 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

do, or cause to be done, all things necessary, proper, or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including using all reasonable
efforts to obtain all necessary waivers, consents, and approvals, and to effect
all necessary registrations and filings.  In case at any time after the
Effective Time any further action is necessary or desirable to carry out the
purposes of this Agreement, the proper officers and/or directors of the Parties
shall take all such necessary action.




(b)

Subject to the terms and conditions herein provided, each Party shall cooperate
with the others and use all reasonable efforts to prepare all necessary
documentation to effect promptly all necessary filings and to obtain all
necessary permits, consents, approvals, orders, and authorizations of or any
exemptions by, all third parties and governmental bodies necessary to consummate
the transactions contemplated by this Agreement.




7.5

Survival of Representations and Warranties. The respective representations and
warranties of ATLAS and SAGRADA contained in this Agreement shall survive the
Closing Date for a period of two years (“Survival Period”), at the end of which
Survival Period no claim may be made with respect to any such representation or
warranty unless such claim shall have been asserted in writing to the party to
be charged during such Survival Period.




7.6

Issuance of Securities.  For the period commencing as of the Effective Time and
ending on the Note Conversion Date, ATLAS agrees that it shall not issue any
shares of common stock or preferred stock except as required under this
Agreement.




7.7

ATLAS Agreements. Prior to the Effective Time, ATLAS shall have obtained
director and if required, shareholder consent approving the SAGRADA acquisition.




7.8

Covenants After Closing.  




(a)

SEC Filings.  ATLAS and Dan Motsinger shall prepare, execute and submit to the
United States Securities and Exchange Commission the following documents
(referred to collectively as the “Post Closing SEC Documents”):




(i)

Form 8-K, in connection with all matters that should have been reported prior to
the Effective Time by ATLAS but were not so reported, which shall be filed no
later than May 8, 2009; and




(ii)

Form 8-K, in connection with the appointment of Thomas Cunningham as a Director
and President of ATLAS, which shall be filed no later than May 10, 2009;














- 20 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

(iii)

Amended 10-K, which shall be filed no later than May 13, 2009;




(iv)

Form 10-Q, which shall be filed no later than May 15, 2009.




(v)

Schedule 14C in connection with the Reverse Stock Split, which shall be filed no
later than May 20, 2009;




(b)

Reverse Stock Split.  ATLAS shall take all necessary and appropriate steps to
complete the Reverse Stock Split.  




(c)

FINRA.  ATLAS and Dan Motsinger shall prepare, execute and submit an application
to the Financial Industry Regulatory Authority (“FINRA”) for approval of the
Reverse Stock Split, which shall be filed no later than May 13, 2009.




(d)

Approval.  ATLAS agrees that the Post Closing SEC Documents and the FINRA
application must be prepared to the satisfaction of the SAGRADA Representative.




(e)

No later than May 16, 2009, Dan Motsinger shall provide releases in favor of
ATLAS and SAGRADA in form satisfactory to the Sagrada Representative executed
by: (A) each Atlas Shareholder who executed that certain Consent Resolutions of
the Company dated April 20, 2009, (B) Dan Motsinger, and (C) each person or
entity set forth in the Table located in Section 5.2(d) of Atlas Schedule.




(f)

No later than May 16, 2009, Dan Motsinger shall deliver to Tom Cunningham the
ATLAS minute book and all ATLAS books and records.







ARTICLE VIII




CONDITIONS TO CONSUMMATION OF THE SHARE EXCHANGE




8.1

Conditions to the Parties’ Obligation to Effect the Share Exchange. The
respective obligations of all Parties to effect the transactions contemplated
herein shall be subject to the satisfaction at or prior to the Effective Time of
the following conditions, any one of which may be waived by a writing signed by
ATLAS and SAGRADA:




(a)

No preliminary or permanent injunction or other order by any federal, state, or
foreign court of competent jurisdiction which prohibits the consummation of the
Share Exchange shall have been issued and remain in effect.  No statute, rule,
regulation, executive order, stay, decree, or judgment shall have been enacted,
entered, issued, promulgated, or enforced by any court or governmental authority
which prohibits or restricts the consummation of the Share Exchange.  All
authorizations, consents, orders or approvals of, or declarations or filings
with, and all expirations of waiting periods











- 21 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

imposed by, any governmental entity (all of the foregoing, “Consents”) which are
necessary for the consummation of the Transaction, other than Consents the
failure to obtain which would have no material adverse effect on the
consummation of the Transaction, taken as a whole, shall have been filed,
occurred, or been obtained (all such permits, approvals, filings, and consents
and the lapse of all such waiting periods being referred to as the “Requisite
Regulatory Approvals”) and all such Requisite Regulatory Approvals shall be in
full force and effect.  




(b)

There shall not be any action taken, or any statute, rule, regulation, or order
enacted, entered, enforced, or deemed applicable to the Transaction, by any
federal or state governmental entity which, in connection with the grant of a
Requisite Regulatory Approval, imposes any condition or restriction upon ATLAS
or its subsidiaries (or, in the case of any disposition of assets required in
connection with such Requisite Regulatory Approval, upon any Party or its
subsidiaries), including, without limitation, requirements relating to the
disposition of assets, which in any such case would so materially adversely
impact the economic or business benefits of the transactions contemplated by
this Agreement as to render inadvisable the consummation of the Share Exchange.




(c)

Each Party shall have performed in all material respects its obligations under
this Agreement required to be performed by it at or prior to the Effective Time
and the representations and warranties of each Party contained in this Agreement
shall be true and correct in all material respects at and as of the Effective
Time as if made at and as of such time, except as contemplated by this
Agreement, and each Party shall have received a certificate of the Chairman of
the Board, the President, or an Executive Vice President of the other Party as
to the satisfaction of this condition.




(d)

Each Party shall have obtained the consent or approval of each person whose
consent or approval shall be required in connection with the transactions
contemplated hereby, under any loan or credit agreement, note, mortgage,
indenture, lease, license, or other agreement or instrument, except those for
which failure to obtain such consents and approvals would not, individually or
in the aggregate, have a material adverse effect on ATLAS and its subsidiaries
taken as a whole or upon the consummation of the transactions contemplated
hereby.




8.2

Conditions to Obligations of ATLAS.  The obligations of ATLAS to carry out the
transactions contemplated by this Agreement are subject, at the option of ATLAS,
to the satisfaction, or waiver by ATLAS, of the following conditions:




(a)

No proceeding which SAGRADA shall be a debtor, defendant, or party seeking an
order for its own relief or reorganization shall have been brought or be pending
by or against such person under any United States or state bankruptcy or
insolvency law.  














- 22 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

(b)

SAGRADA shall have delivered a certificate of an officer of SAGRADA that (i) it
shall have performed in all material respects its obligations under this
Agreement required to be performed by it at or prior to the Effective Time and
(ii) the representations and warranties of SAGRADA contained in this Agreement
shall be true and correct in all material respects at and as of the Effective
Time as if made at and as of such time, except as contemplated by this
Agreement.




(c)

SAGRADA shall have signed letters of intent to acquire certain oil and gas
property or properties.   




(d)

ATLAS shall have received evidence, satisfactory to it that transactions
contemplated by this Agreement, can be consummated in accordance with an
exemption from applicable state and federal securities laws.




8.3

Conditions to Obligations of SAGRADA.  The obligations of SAGRADA to carry out
the transactions contemplated by this Agreement are subject, at the option of
SAGRADA, to the satisfaction, or waiver by SAGRADA, of the following conditions:




(a)

No proceeding which ATLAS shall be a debtor, defendant, or party seeking an
order for its own relief or reorganization shall have been brought or be pending
by or against such person under any United States or state bankruptcy or
insolvency law.




(b)

ATLAS shall have delivered a certificate of an officer of ATLAS that (i) it
shall have performed in all material respects its obligations under this
Agreement required to be performed by it at or prior to the Effective Time and
(ii) the representations and warranties of ATLAS contained in this Agreement
shall be true and correct in all material respects at and as of the Effective
Time as if made at and as of such time, except as contemplated by this
Agreement.




(c)

SAGRADA shall have received evidence, satisfactory to it that transactions
contemplated by this Agreement, can be consummated in accordance with an
exemption from applicable state and federal securities laws.




(d)

ATLAS shares shall continue to be approved to trade on the OTC-BB System and be
compliant with current SEC rules for reporting companies.




(e)

ATLAS shall have delivered to SAGRADA executed copies of:




(i)

The Atlas Note substantially in the form of the Convertible Promissory Note
attached hereto as Exhibit A executed by ATLAS,














- 23 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

(ii)

The Indemnity Agreement substantially in the form of Indemnity Agreement
attached hereto as Exhibit D executed by Starr Consulting, Inc., and Power
Network, Inc.,




(iii)

The Escrow Letter Agreement substantially in the form of the Escrow Letter
Agreement attached hereto as Exhibit E executed by ATLAS, Starr Consulting,
Inc., and Power Network, Inc.,




(iv)

A signed commitment letter from Dan Motsinger, substantially in the form of the
Commitment Letter attached hereto as Exhibit F.




(f)

ATLAS shall have delivered to SAGRADA copies of the following ATLAS board
resolutions:




(i)

A copy of ATLAS board resolutions approving the transactions contemplated by
this Agreement.




(ii)

A copy of ATLAS board resolutions and written shareholder consents, each with
the appropriate vote approving the Reverse Stock Split.




(iii)

A copy of ATLAS Board Resolutions, substantially in the form attached hereto as
Exhibit G, with respect to actions taken by ATLAS that will result in Post-Split
Atlas Shares as of the Note Conversion Date (not including the Conversion
Shares) to be as follows: (A) no more than Eight Million Eight Hundred Forty One
Thousand One Hundred Seventy Six (8,841,176) shares of common stock (defined as
the Post-Split Atlas Shares) and (B) zero shares of preferred stock of any
class.  




(iv)

A copy of ATLAS board resolutions appointing Dan Motsinger as the Chief
Executive Officer, Chief Financial Officer, and Corporate Secretary of ATLAS




(v)

A copy of ATLAS board resolutions appointing Thomas Cunningham as a Director and
President of ATLAS.




(g)

ATLAS shall have delivered to SAGRADA:




(i)

With respect to the common and preferred shares of ATLAS outstanding as of the
Effective Time, a copy of ATLAS’ shareholder list.




(ii)

With respect to Post-Split Atlas Shares, a list of the anticipated shareholders,
with the number of Post-Split Atlas Shares to be held by each such shareholder.

















- 24 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

ARTICLE IX




TERMINATION, AMENDMENT AND WAIVER




9.1

Termination. This Agreement may be terminated and the Transaction contemplated
hereby abandoned at any time prior to the Effective Time, whether before or
after approval by the shareholders of SAGRADA:




(a)

By mutual written consent of all of the Parties.




(b)

By either ATLAS or SAGRADA if the Share Exchange shall not have been consummated
on or before May 10, 2009, through no fault of the terminating party.




(c)

By ATLAS or SAGRADA if there shall have been any material breach of a material
obligation of the other hereunder and, if such breach is curable, such default
shall have not been remedied within 10 days after receipt by the other Party, as
the case may be, of notice in writing from such Party specifying such breach and
requesting that it be remedied; provided, that such 10-day period shall be
extended for so long as the other Party shall be making diligent attempts to
cure such default.




(d)

By either ATLAS or SAGRADA if any court of competent jurisdiction in the United
States or other United States governmental body shall have issued an order,
decree, or ruling or taken any other action restraining, enjoining, or otherwise
prohibiting the Transaction and such order, decree, ruling, or any other action
shall have become final and non-appealable.




9.2

Effect of Termination.  In the event of termination of this Agreement as
provided above, this Agreement shall forthwith become of no further effect and,
except for a termination resulting from a breach by a party to this Agreement,
there shall be no liability or obligation on the part of any Party or their
respective officers or directors.  Nothing contained in this Section 9.2 shall
relieve any party from liability for willful breach of this Agreement that
results in termination of this Agreement.  Upon request therefore, each party
shall redeliver all documents, work papers, and other material of any other
party relating to the transactions contemplated hereby, whether obtained before
or after the execution hereof, to the party furnishing same.




9.3

Waiver.  At any time prior to the Effective Time, the parties hereto may (a)
extend the time for the performance of any of the obligations or other acts of
the other parties hereto, (b) waive any inaccuracies in the representations and
warranties contained herein or in any document delivered pursuant hereto, and
(c) waive compliance with any of the agreements or conditions contained herein.
 Any agreement on the part of a party hereto to any such extension or waiver
shall be valid only if set forth in an instrument in writing signed on behalf of
such party.  Such extensions or waivers shall be in writing,











- 25 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

executed by each of ATLAS and SAGRADA.  Such waiver shall not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.




ARTICLE X




GENERAL PROVISIONS




10.1

Brokers.  Each Party represents and warrants to the others that no broker,
finder, or financial advisor is entitled to any brokerage, finder’s, or other
fee or commission in connection with the Transaction or the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
any party hereto.




10.2

Notices.  All notices, claims, demands and other communications hereunder shall
be in writing and shall be deemed given if delivered personally or by telex or
telecopy or mailed by registered or certified mail (postage prepaid, return
receipt requested) to the respective parties at the following addresses (or at
such other address as shall be submitted in writing):




To ATLAS:

Dan Motsinger, CEO

3410 Gladstone Street

Winston Salem, NC 27104

 

P.O. Box 4828

Winston Salem, NC 27115







To SAGRADA:

Thomas Cunningham

President

Sagrada Investments, Inc.

7305 Calle Sagrada

Bakersfield, CA  93309







10.3

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada without giving effect to the provisions
thereof relating to conflicts of law.  




10.4

Parties in Interest. Nothing in this Agreement, express or implied, is intended
to or shall confer upon any other person any rights, benefit, or remedies of any
nature whatsoever or by reason of this Agreement.




10.5

Jurisdiction and Venue. Each Party hereto hereby agrees that any proceeding
relating to this Agreement and the Transaction shall be settled through binding
arbitration in Las Vegas, Nevada by a single arbiter whose decision shall be
binding and enforceable in any jurisdiction.  Jurisdiction and venue for any
such











- 26 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

arbitration shall be in Las Vegas, Nevada and shall be governed by the
commercial rules of the American Arbitration Association.  Each party hereto
hereby consents to personal jurisdiction in the State of Nevada in any such
action, consents to service of process by registered mail made upon such party
and/or such party’s agent, and waives any objection to venue or to any claim
that such court and/or proceeding is an inconvenient form.




10.6

Investigation. The respective representations and warranties of each Party
contained herein or in the certificates or other documents delivered prior to
the Closing shall not be deemed waived or otherwise affected by any
investigation made by any party hereto.




10.7

Consents.  For purposes of any provision of this Agreement requiring,
permitting, or providing for the consent of any Party, the written consent of
the Chief Executive Officer or President of a Party shall be sufficient to
constitute such consent.




10.8.

Integration.  This Agreement constitutes a single, integrated written contract
expressing the entire agreement of the parties with respect to the subject
matter hereof, and supersedes all prior or contemporaneous discussions,
negotiations or agreements, written or oral, if any.  This Agreement may not be
modified or amended except by written instrument signed by all of the parties
hereto expressing such amendment or modification.  No covenants, agreements,
representations or warranties of any kind whatsoever have been made by any party
with respect to the subject matter hereof, except as specifically set forth in
this Agreement.




10.9.

Execution and Counterparts.  This Agreement may be executed in one or more
counterparts which, taken together, shall constitute one and the same Agreement
and shall be effective as of the Effective Time.  The parties may deliver
signatures by facsimile with the manually signed pages to be delivered to each
other party within a reasonable time thereafter.  The facsimile pages shall be
deemed original signatures.




10.10.

Severability.  If any provision of this Agreement is found to be illegal,
invalid or unenforceable under present for future laws effective during the term
of this Agreement, such provision shall be fully severable; this Agreement shall
be construed and enforced as if such illegal, invalid or unenforceable provision
never comprised a part of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by severance from this Agreement.




[SIGNATURES ON NEXT PAGE]











- 27 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed on its
behalf by its officers thereunto duly authorized, all as of the date first above
written.










 

 

SAGRADA INVESTMENTS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Thomas Cunningham

 

 

Title:

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATLAS OIL AND GAS, INC.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

Dan Motsinger

 

 

Title:

Chief Executive Officer-Director

















- 28 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------

LIST OF EXHIBITS




TO




SHARE EXCHANGE AGREEMENT










Exhibit A

Atlas Convertible Promissory Note







Exhibit B

Sagrada Schedule of Exceptions







Exhibit C

Atlas Schedule of Exceptions







Exhibit D

Indemnity Agreement







Exhibit E

Escrow Letter Agreement







Exhibit F

Commitment Letter from Dan Motsinger







Exhibit G

Board Resolutions Regarding Capitalization as of Note Conversion Date














- 29 -




SHARE EXCHANGE AGREEMENT

ATLAS OIL AND GAS, INC.

SAGRADA INVESTMENTS, INC.

MAY 6, 2009




--------------------------------------------------------------------------------










EXHIBIT A




ATLAS CONVERTIBLE PROMISSORY NOTE




[NEXT PAGE]





- 30 -













--------------------------------------------------------------------------------










EXHIBIT B




SAGRADA SCHEDULE OF EXCEPTIONS




[NEXT PAGE]














- 31 -













--------------------------------------------------------------------------------










EXHIBIT C




ATLAS SCHEDULE OF EXCEPTIONS




[NEXT PAGE]














- 32 -













--------------------------------------------------------------------------------










EXHIBIT D




INDEMNITY AGREEMENT




[NEXT PAGE]














- 33 -













--------------------------------------------------------------------------------










EXHIBIT E




ESCROW LETTER AGREEMENT




[NEXT PAGE]














- 34 -













--------------------------------------------------------------------------------










EXHIBIT F




COMMITMENT LETTER FROM DAN MOTSINGER




[NEXT PAGE]








- 35 -













--------------------------------------------------------------------------------










EXHIBIT G




BOARD RESOLUTIONS REGARDING CAPITALIZATION

AS OF NOTE CONVERSION DATE




[NEXT PAGE]











- 36 -











